Order
PER CURIAM.
Pursuant to § 512.020(5), William G. Carter appeals the order of the Circuit Court of Adair County, the committing court, denying his § 552.040.10 application for conditional release from the custody of the Missouri Department of Mental Health (DMH). On January 21, 2002, the State accepted the appellant’s plea of not guilty by reason of mental disease or defect excluding responsibility, pursuant to § 552.030.2, to the charges of forcible sodomy, § 566.060; kidnapping, § 565.110; burglary in the first degree, § 569.160; felonious restraint, § 565.120; and deviate sexual assault, § 566.070. The appellant was committed to the custody of the DMH, in accordance with § 552.040.
In his sole point on appeal, the appellant claims that the committing court erred in denying his oral motion for a continuance of his § 552.040.10 application hearing because the court violated his due process rights by “depriv[ing] him of a meaningful opportunity to prove his suitability for release.”
We affirm pursuant to Rule 84.16(b).